--------------------------------------------------------------------------------

EXHIBIT 10.23




EMPLOYMENT AGREEMENT


THIS AGREEMENT (“Agreement”) is effective as of the 16th day of April, 2007, by
and between SCOTT D. DORFMAN, an individual resident of the State of Georgia
(“Employee”), and INNOTRAC CORPORATION, a Georgia corporation (the “Employer”).


W I T N E S S E T H:


WHEREAS, Employee previously entered into an Employment Agreement with the
Employer dated August 31, 2000, which expired by its terms on December 31, 2005;
and


WHEREAS, the parties hereto desire to enter into an agreement for the Employer’s
continued employment of Employee on the terms and conditions contained herein;
and


WHEREAS, this Employment Agreement supersedes any prior employment agreement or
promises between Employer and Employee regarding the terms of Employee’s
employment; and


NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, the parties hereto, intending to be legally bound,
hereby agree as follows:


Section 1. Employment.


Subject to the terms hereof, the Employer hereby employs Employee, and Employee
hereby accepts such employment. Employee will serve as President and Chief
Executive Officer or in such other executive capacity as the Board of Directors
of Employer (the “Board of Directors”) may hereafter from time to time
determine. Employee agrees to devote his full business time and best efforts to
the performance of the duties that Employer may assign Employee from time to
time.


Section 2. Term of Employment.


The term of Employee's employment (the “Term”) shall continue from the date
hereof until the earlier of (a) December 31, 2009, provided that this date shall
automatically extend until December 31, 2010 and until each December 31
thereafter, unless either the Employer or the Employee provides written notice
of non-renewal to the other party no later than the September 30th prior to the
upcoming December 31st expiration date, or (b) the occurrence of any of the
following events:


(i) The death or total disability of Employee (total disability meaning the
failure to fully perform his normal required services hereunder for a period of
three (3) months during any consecutive twelve (12) month period during the term
hereof, as determined by the Board of Directors, by reason of mental or physical
disability);


1

--------------------------------------------------------------------------------


 
(ii) The termination by Employer of Employee's employment hereunder, upon prior
written notice to Employee, for “good cause”, as determined by the Board of
Directors. For purposes of this Agreement, “good cause” for termination of
Employee's employment shall exist (A) if Employee is convicted of, pleads guilty
to, or confesses to any felony or any act of fraud, misappropriation, theft or
embezzlement, (B) if Employee fails to comply with the terms of this Agreement,
and, within thirty (30) days after written notice from Employer of such failure,
Employee has not corrected such failure or, having once received such notice of
failure and having so corrected such failure, Employee at any time thereafter
again so fails, (C) if Employee violates any of the provisions contained in
Section 4 of this Agreement, (D) if Employee tests positive for illegal drugs,
or (E) if Employee’s conduct is deemed unprofessional, unethical or detrimental
to the Employer; or


(iii) The termination of Employee’s employment by either party upon at least
ninety (90) days prior written notice.


Section 3. Compensation.


3.1 Term of Employment. Employer will provide Employee with the following
salary, expense reimbursement and additional employee benefits during the term
of employment hereunder:


(a) Salary. Employee will be paid a salary (the “Salary”) of no less than Four
Hundred Twenty Five Thousand Dollars ($425,000) per annum, less deductions and
withholdings required by applicable law. The Salary shall be paid to Employee in
equal monthly installments (or on such more frequent basis as other executives
of Employer are compensated). The Salary shall be reviewed by the Board of
Directors of Employer on at least an annual basis.


(b) Bonus. Employee will be entitled to an annual bonus, based on personal and
company performance, as awarded by the Board of Directors. The Bonus for each
calendar year shall be paid promptly upon the availability of annual financial
results and no later than March 15 of the following calendar year.


(c) Vacation. Employee shall receive eight (8) weeks vacation time per calendar
year during the term of this Agreement. Any unused vacation days in any calendar
year may not be carried over to subsequent years.


(d) Expenses. Employer shall reimburse Employee for all reasonable and necessary
expenses incurred by Employee at the request of and on behalf of Employer.


(e) Benefit Plans. Employee may participate in such medical, dental, disability,
hospitalization, life insurance and other benefit plans (such as pension and
profit sharing plans) as Employer maintains from time to time for the benefit of
other senior executives of Employer, on the terms and subject to the conditions
set forth in such plans. Employer will contribute to the premiums for reasonable
supplemental life and disability insurance coverage.


2

--------------------------------------------------------------------------------



3.2 Effect of Termination.


(a) Accrued Benefits. Except as hereinafter provided, upon the termination of
the employment of Employee hereunder for any reason, Employee shall be entitled
to all compensation and benefits earned or accrued under Section 3.1 as of the
effective date of termination (the “Termination Date”), but from and after the
Termination Date, no additional compensation or benefits shall be earned by
Employee hereunder. If Employee’s termination of employment is for any reason
other than by Employer pursuant to Section 2(b)(ii) above, Employee shall be
deemed to have earned any Bonus payable with respect to the calendar year in
which the Termination Date occurs on a prorated basis (based on the number of
days in such calendar year through and including the Termination Date divided by
365) based upon the year to date financials and performance of the Employer and
assuming performance at the target level for any individual performance
criteria. Any such prorated Bonus shall be payable as soon as administratively
practicable and no later than 30 days following the Employee’s Termination Date.


(b) Severance. If Employee's employment hereunder is terminated by Employer
pursuant to Section 2(b)(iii) hereof, then, in addition to any other amount
payable hereunder, Employer shall continue to pay Employee his normal Salary
pursuant to Section 3.1(a) for a six-month period (on the same basis as if
Employee continued to serve as an employee hereunder for such applicable
period); provided, however, that all such continued Salary payments shall be
paid to the Employee not later than the 15th day of the third month following
the end of the year in which the Termination Date occurs, and any such continued
Salary payment that would be payable after such date will be payable with the
last payment that would occur prior to such date.


(c) Stock Options. If Employee's employment is terminated pursuant to
Section 2(b)(i) hereof or if Employee's employment is terminated by Employer
pursuant to Section 2(b)(iii), all options to purchase stock of the Employer or
an affiliate of the Employer granted to Employee shall immediately become fully
vested and exercisable upon such termination. In the case of a termination
pursuant to Section 2(b)(i) hereof, the options will expire in accordance with
their respective scheduled expiration dates. Except as provided in Section 3.3,
in the case of a termination by Employer pursuant to Section 2(b)(iii) hereof,
the options will expire on the earliest of (i) the first anniversary of the
Employee’s Termination Date, (ii) the later of the 15th day of the third month
following the date at which, or December 31 of the calendar year in which, the
options would otherwise have expired in accordance with their scheduled
post-employment exercise term, and (iii) the expiration of the maximum term
provided in the options. Upon the death of Employee, any options that Employee
would otherwise be entitled to exercise hereunder may be exercised by his
personal representatives or heirs, as applicable. Except as provided in Section
3.3, if Employee's employment is terminated by Employer pursuant to Section
2(b)(ii), all options not then exercisable shall be forfeited as of the
Termination Date and those options which are exercisable as of the Employee’s
Termination Date shall be exercisable for the period provided in the options, or
if longer, for a period of 60 days after the Termination Date, but in no event
beyond the maximum option term provided in the options, and after such 60-day
period, all unexercised options will expire. To the extent necessary, this
provision shall be deemed an amendment of any option agreement between the
Employee and the Employer or an affiliate of the Employer.


3

--------------------------------------------------------------------------------



3.3 Effect of Change in Control. Notwithstanding Section 3.2 above, if there is
a Change in Control (as defined below) of the Employer and the Employee’s
employment is terminated within 18 months following the date of the Change in
Control, the following provisions shall apply.


(a) If Employee's employment hereunder is terminated by Employer pursuant to
Section 2(b)(iii) hereof or by Employee for “Good Reason” as defined below,
then, in addition to any other amount payable pursuant to Section 3.2(a) but in
lieu of any amount payable under Section 3.2(b), the Employee shall be entitled
to receive the compensation and benefits set forth in subsections (i) and (ii)
below:


(i) Severance. Employee will continue to receive his Salary as then in effect
(subject to withholding of all applicable taxes) for a period of eighteen (18)
months from his date of termination in the same manner as it was being paid as
of the date of termination; provided, however, if Employee is a “specified
employee” (as defined in Section 409A of the Code and the regulations
thereunder), no such severance payment shall be made until the date that is six
months and a day following the Employee’s date of termination of employment. Any
payments that would otherwise be made during such six-month period shall be held
by the Company and paid in a lump sum on the day following the end of such
six-month period.


(ii) Stock Options. Notwithstanding any provision in any option agreement, all
outstanding stock options granted to Employee by Employer or an affiliate of
Employer shall become fully vested on the date of Employee’s termination of
employment and shall remain exercisable as provided in the applicable option
agreement. To the extent necessary, this provision shall be deemed an amendment
of any option agreement between the Employee and the Employer or an affiliate of
the Employer.


(b) If Employee's employment hereunder is terminated by Employee pursuant to
Section 2(b)(iii) hereof other than for “Good Reason” as defined below, then, in
addition to any other amount payable pursuant to Section 3.2(a), the Employee
shall be entitled to receive the compensation and benefits set forth in
subsections (i) and (ii) of Subsection 3.3(a) above, provided, however, that a
period of 12 months shall be substituted for 18 months in subsection 3.3(a)(i).


3.4 Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:


4

--------------------------------------------------------------------------------



(a) “Change in Control” means any of the following events:


(i) The acquisition (other than from the Employer) by any person of beneficial
ownership of fifty percent (50%) or more of the combined voting power of the
Employer's then outstanding voting securities; provided, however, that for
purposes of this Section, person shall not include any person who on the date
hereof owns 25% or more of the Employer’s outstanding securities, and a Change
in Control shall not be deemed to occur solely because fifty percent (50%) or
more of the combined voting power of the Employer's then outstanding securities
is acquired by (i) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Employer or any of its
subsidiaries, or (ii) any corporation, which, immediately prior to such
acquisition, is owned directly or indirectly by the shareholders of the Employer
in the same proportion as their ownership of stock in the Employer immediately
prior to such acquisition.


(ii) Consummation of (1) a merger or consolidation involving the Employer if the
shareholders of the Employer, immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Employer outstanding
immediately before such merger or consolidation, or (2) a complete liquidation
or dissolution of the Employer, or (3) an agreement for the sale or other
disposition of all or substantially all of the assets of the Employer.


(iii) A change in the composition of the Board such that the individuals who, as
of the date of this Agreement, constitute the Board (such Board shall be
hereinafter referred to as the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section that any individual who becomes a member of the Board subsequent to
the date of this Agreement whose election, or nomination for election by the
Employer's shareholders, was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided, further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act, including any successor to such Rule), or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board, shall not be so considered as a member of the Incumbent Board.


(iv) The occurrence of any other event or circumstance which is not covered by
(i) through (iii) above which the Board determines affects control of the
Company and adopts a resolution that such event or circumstance constitutes a
Change in Control for the purposes of this Agreement.


5

--------------------------------------------------------------------------------



(b) A "Good Reason" for termination by Employee of Employee's employment shall
mean the occurrence (without the Employee's express written consent), within the
eighteen (18) month period following the date of a Change in Control, of any one
of the following acts by the Employer, or failures by the Employer to act,
unless, in the case of any act or failure to act described in paragraph (i) or
(iv) below, such act or failure to act is corrected within 30 days after notice
by the Employee to the Employer of the act or failure to act:


(i) the assignment to Employee of any duties inconsistent with Employee's title
and status set forth herein, or a substantial adverse alteration in the nature
or status of Employee's responsibilities at the Employer from those in effect
immediately prior to the Change in Control;


(ii) a substantial reduction by the Employer in Employee's Base Salary;


(iii) the relocation of Employee's principal office to a place more than 50
miles from Atlanta, Georgia;


(iv) the failure by the Employer to continue in effect any compensation or
benefit plan or program in which Employee participates immediately prior to the
Change in Control, which is material to Employee's total compensation, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Employer to
continue the Employee's participation in such plan (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of Employee's participation relative
to other participants, as existed at the time of the Change in Control.


The Employee's right to terminate the Employee's employment for Good Reason
shall not be affected by the Employee's incapacity due to physical or mental
illness, except for a total disability as defined in Section 2 above. The
Employee's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder.


Section 4. Partial Restraint on Post-termination Competition and
Non-Solicitation.


4.1 Definitions. For the purposes of this Section 4, the following definitions
shall apply:


(a) “Company Activities” means the business of providing fulfillment services,
order processing, call center and customer care services, technology solutions,
e-commerce services including e-commerce fulfillment and e-commerce return
services as well as other similar services that Innotrac or its subsidiaries is
involved in at the date of this agreement.


6

--------------------------------------------------------------------------------



(b) “Competitor” means any business, individual, partnership, joint venture,
association, firm, corporation or other entity, other than the Employer or its
affiliates or subsidiaries, engaged, wholly or partly, in Company Activities.


(c) “Competitive Position” means (i) the direct or indirect ownership or control
of all or any portion of a Competitor; or (ii) any employment or independent
contractor arrangement with any Competitor whereby Employee will serve such
Competitor in any managerial capacity.


(d) “Confidential Information” means any confidential, proprietary business
information or data belonging to or pertaining to Employer that does not
constitute a “Trade Secret” (as hereinafter defined) and that is not generally
known by or available through legal means to the public, including, but not
limited to, information regarding Employer’s customers or actively sought
prospective customers, suppliers, manufacturers and distributors gained by
Employee as a result of his employment with Employer.


(e) “Customer” means actual customers or actively sought prospective customers
of Employer during the Term.


(f) “Noncompete Period” or “Nonsolicitation Period” means the period beginning
the date hereof and ending on (i) the first anniversary of the termination of
Employee's employment with Employer if Employee is not entitled to any payment
under the Retention Plan and (ii) the second anniversary of the termination of
Employee’s employment with Employer if Employee receives any payment under the
Retention Plan.


(g) “Territory” means the area within a fifty (50) mile radius of any corporate
office of Employer or any of its subsidiaries, affiliates or divisions.


(h) “Trade Secrets” means information or data of or about Employer, including
but not limited to technical or non-technical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, products plans, or lists of actual or potential
customers, clients, distributees or licensees, information concerning Employer’s
finances, services, staff, contemplated acquisitions, marketing investigations
and surveys, that (i) derive economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from their disclosure or use; and
(ii) are the subject of efforts that are reasonable under the circumstances to
maintain their secrecy.


(i) “Work Product” means any and all work product, property, data documentation
or information of any kind, prepared, conceived, discovered, developed or
created by Employee for Employer or its affiliates, or any of Employer’s or its
affiliates’ clients or customers.


7

--------------------------------------------------------------------------------



4.2 Trade Name and Confidential Information.


(a) Employee hereby agrees that (i) with regard to each item constituting all or
any portion of the Trade Secrets, at all times during the Term and all times
during which such item continues to constitute a Trade Secret under applicable
law; and (ii) with regard to any Confidential Information, during the Term and
the Noncompete Period:


(i) Employee shall not, directly or by assisting others, own, manage, operate,
join, control or participate in the ownership, management, operation or control
of, or be connected in any manner with, any business conducted under any
corporate or trade name of Employer or name similar thereto, without the prior
written consent of Employer;


(ii) Employee shall hold in confidence all Trade Secrets and all Confidential
Information and will not, either directly or indirectly, use, sell, lend, lease,
distribute, license, give, transfer, assign, show, disclose, disseminate,
reproduce, copy, appropriate or otherwise communicate any Trade Secrets or
Confidential Information, without the prior written consent of Employer; and


(iii) Employee shall immediately notify Employer of any unauthorized disclosure
or use of any Trade Secrets or Confidential Information of which Employee
becomes aware. Employee shall assist Employer, to the extent necessary, in the
procurement or any protection of Employer’s rights to or in any of the Trade
Secrets or Confidential Information.


4.3  Noncompetition.


(a) The parties hereto acknowledge that Employee is conducting Company
Activities throughout the Territory. Employee acknowledges that to protect
adequately the interest of Employer in the business of Employer it is essential
that any noncompete covenant with respect thereto cover all Company Activities
and the entire Territory.


(b) Employee hereby agrees that, during the Term and the Noncompete Period,
Employee will not, in the Territory, either directly or indirectly, alone or in
conjunction with any other party, accept, enter into or take any action in
conjunction with or in furtherance of a Competitive Position. Employee shall
notify Employer promptly in writing if Employee receives an offer of a
Competitive Position during the Noncompete Term, and such notice shall describe
all material terms of such offer.


Nothing contained in this Section 4 shall prohibit Employee from acquiring not
more than five percent (5%) of any company whose common stock is publicly traded
on a national securities exchange or in the over-the-counter market.


8

--------------------------------------------------------------------------------



4.4 Nonsolicitation of Customers


(a) During Employment Term. Employee hereby agrees that Employee will not,
during the Term, either directly or indirectly, alone or in conjunction with any
other party solicit, divert or appropriate or attempt to solicit, divert or
appropriate, any Customer for the purpose of providing the Customer with
services or products competitive with those offered by Employer during the Term.


(b) During Nonsolicitation Period. Employee hereby agrees that Employee will
not, during the Nonsolicitation Period, either directly or indirectly, alone or
in conjunction with any other party solicit, divert or appropriate or attempt to
solicit, divert or appropriate, any Customer for the purpose of providing the
Customer with services or products competitive with those offered by Employer
during the Term; provided, however, that the covenant in this clause shall limit
Employee’s conduct only with respect to those Customers with whom Employee had
substantial contact (through direct, managerial or supervisory interaction with
the Customer or the Customer’s account) during a period of time up to but no
greater than two (2) years prior to the last day of the Term.


4.5 Nonsolicitation of Employees. Employee hereby agrees that Employee will not,
during the Term and Nonsolicitation Periods, directly or indirectly (i) solicit
or actively seek to hire any employees of the Employer, or (ii) solicit or
encourage any personnel employed by the Employer to terminate his or her
relationship with the Employer.


Section 5. Miscellaneous.


5.1 Severability. The covenants in this Agreement shall be construed as
covenants independent of one another and as obligations distinct from any other
contract between Employee and Employer. Any claim that Employee may have against
Employer shall not constitute a defense to enforcement by Employer of this
Agreement.


5.2 Survival of Obligations. The covenants in Section 4 of this Agreement shall
survive termination of Employee's employment, regardless of who causes the
termination and under what circumstances.


5.3 Notices. Any notice or other document to be given hereunder by any party
hereto to any other party hereto shall be in writing and delivered in person or
by courier, by telecopy transmission or sent by any express mail service,
postage or fees prepaid at the following addresses:


9

--------------------------------------------------------------------------------



Employer


Innotrac Corporation
6655 Sugarloaf Parkway
Duluth, GA 30097
Attention: General Counsel


Employee


Mr. Scott D. Dorfman
8241 Nesbit Ferry Road
Atlanta, GA 30350


or at such other address or number for a party as shall be specified by like
notice. Any notice which is delivered in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed upon actual
receipt by such party or its agent.


5.4 Section 409A. To the extent applicable, this Agreement shall at all times be
operated in accordance with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, including the regulations promulgated
thereunder. The Employer shall have authority to take action, or refrain from
taking any action, with respect to the payments and benefits under this
Agreement that is reasonably necessary to comply with Section 409A.
Specifically, the Employer shall have the authority to delay the commencement of
payments to “specified employees” of the Employer to the extent such delay is
mandated by the provisions of Section 409A.


5.5 Binding Effect. This Agreement inures to the benefit of, and is binding
upon, Employer and their respective successors and assigns, and Employee,
together with Employee's executor, administrator, personal representative,
heirs, and legatees.


5.6 Entire Agreement. This Agreement is intended by the parties hereto to be the
final expression of their agreement with respect to the subject matter hereof
and is the complete and exclusive statement of the terms thereof,
notwithstanding any representations, statements or agreements to the contrary
heretofore made. This Agreement may be modified only by a written instrument
signed by all of the parties hereto.


5.7 Governing Law. This Agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed, and governed by and in accordance
with, the laws of the State of Georgia. No provision of this Agreement shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority or by any board of arbitrators
by reason of such party or its counsel having or being deemed to have structured
or drafted such provision.


5.8 Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


10

--------------------------------------------------------------------------------



5.9 Specific Performance. Each party hereto hereby agrees that any remedy at law
for any breach of the provisions contained in this Agreement shall be inadequate
and that the other parties hereto shall be entitled to specific performance and
any other appropriate injunctive relief in addition to any other remedy such
party might have under this Agreement or at law or in equity.


5.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


5.11 Public Announcement. Neither party shall disclose that this Agreement has
been executed until such time as both parties mutually agree to such disclosure.






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


                    INNOTRAC CORPORATION




                    By:   /s/ Martin
Blank                                                         
 
 




                    EMPLOYEE




                    /s/ Scott D.
Dorfman                                                         
                    Scott D. Dorfman


 
11
